NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2020 *
                                Decided March 27, 2020

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge


No. 19-2964

TERRY B. YOUNG,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.

      v.                                        No. 1:02-cv-00390

UNITED STATES OF AMERICA,                       Sarah L. Ellis,
     Defendant-Appellee.                        Judge.

                                       ORDER

        In this appeal, Terry Young continues his quest to recover about $133,000 in
assets that the government seized to partially satisfy a $6 million criminal forfeiture
order issued in 1999. Young never appealed the forfeiture judgment, but he contends


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2964                                                                           Page 2

that it is “void” and unenforceable, so he has bombarded the district court with various
motions seeking the return of his property. After striking out on a fourth motion
purportedly under Federal Rule of Civil Procedure 60(b), Young appeals. We affirm the
district court’s decision denying the motion for lack of subject matter jurisdiction.

        In 1999, Young, along with multiple codefendants, was convicted after a jury trial
of drug crimes and money laundering. The jury also returned a special forfeiture
verdict finding the defendants jointly and severally liable for $6 million in drug
proceeds. The final judgment reflected Young’s sentence of life imprisonment and his
liability for the $6 million. On appeal, we affirmed Young’s conviction but vacated his
sentence. United States v. Mansoori, 304 F.3d 635, 642 (7th Cir. 2002). Young, however,
did not contest the forfeiture. On remand, the district court reduced Young’s sentence
on one count of conviction but again imposed a sentence of life imprisonment on the
top count; in the amended judgment, the court stated that aside from the modifications
in that order, the original judgment “is to stand.” Again, Young appealed the sentence
without challenging the forfeiture judgment. We affirmed. United States v. Mansoori,
480 F.3d 514, 525 (7th Cir. 2007).

         In the meantime, in 2002, Young separately filed this civil action seeking the
return of property—about $133,000 in substitute assets seized by the government as
proceeds of drug trafficking—under what was then Federal Rule of Criminal Procedure
41(e). 1 He argued that there was no valid forfeiture judgment with respect to those
assets. The district court denied the motion, and we dismissed the appeal because
Young did not pay the filing fee. So he filed another “Rule 41” motion, which was
denied. On appeal, we rejected the argument that, to be valid, a forfeiture judgment
must identify the specific accounts from which the funds would be drawn. United States
v. Young, 489 F.3d 313, 315 (7th Cir. 2007).

        More importantly, we recognized that in his motion, Young really challenged a
component of his sentence and therefore the “judgment itself.” Id. at 316. Such a
challenge must be raised “on direct appeal or not at all.” Id. at 315. Noting that “a
district court’s jurisdiction to alter a judgment of conviction after sentencing is
extremely limited,” we could imagine “no exception that would authorize Young’s
belated challenge to a criminal forfeiture.” Id. at 316 (citing United States v. Zingsheim,


       1
        The 2002 reorganization of the Federal Rules of Criminal Procedure 41 moved
the provision authorizing a motion to return property to Rule 41(g).
No. 19-2964                                                                            Page 3

384 F.3d 867, 871 (7th Cir. 2004)). Thus, the district court lacked jurisdiction to address
the motion, and we modified the judgment to reflect a jurisdictional dismissal. Id.

        Undeterred, Young kept the civil docket alive by moving, ostensibly under
Federal Rule of Civil Procedure 60(b)(4), to vacate the “void” judgment of forfeiture and
have his assets returned. Young argued that the forfeiture had been wiped out when his
sentence was vacated on direct appeal, and he was never “resentenced” to any
forfeiture. The district court denied the motion as untimely. Young tried again, and the
district court denied the next motion for lack of subject matter jurisdiction, citing our
2007 decision to that effect. The court denied Young’s third “Rule 60(b)(4)” motion for
the same reason and threatened him with sanctions for continuing to file frivolous
motions. Ignoring the district court’s advice that he should appeal the order if he
disagreed with it, Young filed a fourth motion that was met with the same response.
Finally, Young appealed.

        As we have already explained to Young, he could challenge his criminal
forfeiture only through direct appeal. Young, 489 F.3d at 315–16. See also United States v.
Bania, 787 F.3d 1168, 1171–72 (7th Cir. 2015). That ship sailed a decade ago; now, the
district court lacks jurisdiction to alter the judgment of conviction. Calling the judgment
“void” does nothing to change that—but we note that the district court in fact
incorporated the original forfeiture judgment into the amended judgment order. (And
in later amendments, not relevant here, the district court included similar language.)

         We further note that the district court could have denied all but the first of the
“Rule 60(b)” motions summarily because they were procedurally improper. See Bell v.
Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000) (district court should not consider an
improper Rule 60(b) motion on its merits). Young failed to appeal the denial of the first
one; that did not entitle him to repeat the same arguments in a second motion, let alone
a third and fourth. See Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008) (A
Rule 60(b) motion is not a substitute for a timely appeal.) The time to appeal was within
60 days of the first order denying relief, Fed. R. App. P. 4(a)(1)(B); the last three identical
motions were nuisance filings (which, unlike an appeal, did not cost Young any money
to file in the already-open civil case). The district court was right to threaten sanctions
and should not hesitate to impose them if Young resurrects his challenge in any form.

       We, too, warn Young that he must put this issue to rest; this is now the second
time we have told him that he does not have a path to challenge the forfeiture. Filing
further frivolous appeals will result in monetary sanctions, see McCready v. eBay, Inc.,
No. 19-2964                                                                           Page 4

453 F.3d 882, 892 (7th Cir. 2006), and, if they are not paid promptly, an order forbidding
him from filing papers in any court within this circuit, see Support Sys. Int’l, Inc. v. Mack,
45 F.3d 185, 186 (7th Cir. 1995).
                                                                                  AFFIRMED